          Case 1:19-cv-03826-ER Document 90 Filed 07/20/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

DONALD J. TRUMP; DONALD J. TRUMP, JR.; ERIC
TRUMP; IVANKA TRUMP; THE DONALD J. TRUMP
REVOCABLE TRUST; THE TRUMP ORGANIZATION,
INC.; TRUMP ORGANIZATION LLC; DJT HOLDINGS
LLC; DJT HOLDINGS MANAGING MEMBER LLC;
TRUMP ACQUISITION LLC; and TRUMP
ACQUISITION, CORP.,

                              Plaintiffs,

               – against –
                                                               19 Civ. 3826 (ER)
 DEUTSCHE BANK AG and CAPITAL ONE
                                                               NOTICE OF
 FINANCIAL CORP.,
                                                               WITHDRAWAL OF
                                                               APPEARANCE
                              Defendants,

               – and –

 COMMITTEE ON FINANCIAL SERVICES OF THE
 U.S. HOUSE OF REPRESENTATIVES and
 PERMANENT SELECT COMMITTEE ON
 INTELLIGENCE OF THE U.S. HOUSE OF
 REPRESENTATIVES,

                              Intervenor-Defendants.


       PLEASE TAKE NOTICE that I, Marc L. Mukasey, of Mukasey Frenchman LLP, hereby

withdraw my appearance as counsel of record for Plaintiffs Donald J. Trump Revocable Trust; The

Trump Organization, Inc.; Trump Organization LLC; DJT Holdings LLC; DJT Holdings

Managing Member LLC; Trump Acquisition LLC; and Trump Acquisition Corp. and should no

longer receive ECF notifications for the above-captioned case. Plaintiffs will continue to be

represented by Cameron Norris, William Consovoy, and Patrick Strawbridge.
         Case 1:19-cv-03826-ER Document 90 Filed 07/20/21 Page 2 of 2




Dated: July 20, 2021                   By: /s/ Marc L. Mukasey
                                          Marc L. Mukasey
                                          MUKASEY FRENCHMAN LLP
                                          2 Grand Central Tower
                                          140 East 45th Street, 17th Floor
                                          New York, New York 10017
                                          marc.mukasey@mfsllp.com
                                          (212) 466-6400
